783 N.W.2d 112 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Roy Owen YARYAN, Defendant-Appellee.
Docket No. 140759. COA No. 286690.
Supreme Court of Michigan.
June 23, 2010.

Order
On order of the Court, the application for leave to appeal the January 19, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CORRIGAN, J., would hold this case in abeyance pending People v. Smith, Docket No. 140371, lv. gtd. 485 Mich. 1133, 780 N.W.2d 293 (2010).